Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
               In claim 20, line 3, “a graphic user interphase” should read “a graphic user interface”.
               Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miros et al. (US 20190003757) [Miros].
Regarding claim 18, Miros discloses a method of using a refrigeration unit system through a computing device, the method comprising:
determining a current location of the refrigeration unit system through a process in the computing device (Line 16 in Paragraph 7),
calculating by the remote computer a route (i.e., travel path) to a desired destination for the unit (Line 6-8 in Paragraph 12),
monitoring temperatures including the internal temperature inside of the internal space (Lines 7-9 in Paragraph 10 and Lines 16-22 in Paragraph 14), and 
controlling a thermoelectric cooling module per the current location, the desired location, and the internal temperature of the portable refrigeration system (Lines 6-13 in Paragraph 20 and Lines 1-11 in Paragraph 84).
Regarding claim 19, Miros discloses the method of claim 18, as set forth before, wherein the method comprises adjusting operation of a refrigeration unit system using the computing device (Paragraph 60, Lines 1-9 in Paragraph 75, and Lines 1-5 in Paragraph 76).
Regarding claim 20, Miros discloses the method of claim 18, as set forth before, wherein the method comprises:
updating a route based on the adjusted operation of refrigeration unit system (Lines 3-8 in Paragraph 79),
generating map through a graphic user interface on the computing device (Lines 1-11 in Paragraph 84), and
displaying an updated route on the map (Lines 3-8 in Paragraph 79 and Lines 1-11 in Paragraph 84).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-6, 8-10, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feagin (US 6,354,104) in view of Miros et al. (US 20190003757) [Miros].
Regarding claim 1, Feagin discloses a cooling module (14 in figure 2) for use with a chassis (12 in figure 1), wherein the cooling module can be removably connected to the chassis, the cooling module comprising: 
an electrically-driven cooling unit (thermocouple type) (Lines 49-51 in Column3), wherein the cooling unit is taken to contain an internal heat exchanger,
a circulation fan (38 in figure 2) employing two sets of fan blades, wherein the internal set of fan blades circulates internal air over the internal heat exchanger,
a pair of cooling intakes (36 in figure 2) and a cooling outlet (66 in figure 4), wherein internal air is coming through the cooling intakes and blown out of the cooling outlet after being circulated over the internal heat exchanger, and
thermostatic control means to be engaged to maintain the interior of chassis (12 in figure 2) at a setting temperature, wherein it is implicitly disclosed that control means are in communication with the cooling unit and the fan.
Feagin does not disclose that a communication module is configured to transmit parameters of the environmental control unit to a computing device through wireless communication.
However, Miros discloses a portable refrigeration system (Figure 1a), wherein a microcontroller and control input panel are in electrical communication with an on-board communication module which includes a GPS receiver (Figure 6), wherein the communication module is configured to send parameters of the portable refrigeration unit to a remote computer and/or a runner computer (Lines 1-9 in Paragraph 75 and Lines 1-5 in Paragraph 76), and the controller is configured to provide a current location (Line 8 in Paragraph 75) and a desired location (Lines 3-6 in Paragraph 84) of the system via satellite and the GPRS/GSM modem (Lines 8-12 in Paragraph 58), to monitor an internal temperature of an internal space, and to control a thermoelectric cooler per the current location, the desired location, and the internal temperature of the portable refrigeration system (Lines 6-13 in Paragraph 20 and Lines 1-11 in Paragraph 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feagin’s thermostatic control means and to add Miros’s communication module to Feagin’s cooling module according to Miros’s teaching for the purpose of letting the communication module send parameters to a computing device via wireless communication, wherein the controller is configured to provide a current location and a desired location of the system, to monitor an internal temperature of the internal space of the transporter, and to control the thermoelectric cooling unit based on the current location, the desired location, and the internal temperature of the transporter.
Regarding claim 2, Feagin discloses a cooling module comprising a battery (16 in Figure 2) configured to power the cooling module.
Regarding claim 4, Feagin discloses that the transporter can be plugged into an automobile cigarette lighter or a 110 VAC wall outlet (through the use of an external AC to DC transformer/rectifier) (Lines 63-66 in Column 4).
Regarding claim 5, Miros discloses that a portable refrigeration unit can be in data communication with the remote computer and/or the runner computer over a remote-to-refrigerator connection and a runner-to-refrigerator connection, respectively (Lines 1-9 in Paragraph 75 and Lines 1-5 in Paragraph 76). Miros also discloses that “Power MOSFETS connected to IO pins on the processor provide control for the thermoelectric module, a resistive heater, and the fan (Paragraph 60).”
Regarding claim 6, Miros discloses that the portable refrigeration unit can have a location sensor and one or more thermometers configured to measure the ambient temperature outside of the unit and the internal temperature inside of the internal space (Lines 2-4 in Paragraph 10). 
Regarding claim 8, Miros discloses that “on top of the assembly is a bezel that provides a place for a graphical user interface screen to be placed and accessed (Lines 24-26 in Paragraph 40),” wherein there is a printed circuit board (PCB) containing the microcontroller behind the user interface screen (Lines 8-10 in Paragraph 51). Miros also discloses that the user interface is configured to receive input of a setting temperature, a maximum temperature, and a minimum temperature for the cooling module, respectively (Lines 3-4 in Paragraph 64 and Lines 10-12 in Paragraphs 79).
Regarding claim 9, Feagin discloses a refrigerated transporter comprising:
a chassis (12 in figure 1) and 
a cooling module (14 in figure 2), wherein the cooling module can be removably connected to the chassis, the cooling module comprising: 
an electrically-driven cooling unit (thermocouple type) (Lines 49-51 in Column3), wherein the cooling unit is taken to contain an internal heat exchanger,
a circulation fan (38 in figure 2) employing two sets of fan blades, wherein the internal set of fan blades circulates internal air over the internal heat exchanger,
a pair of cooling intakes (36 in figure 2) and a cooling outlet (66 in figure 4), wherein internal air is coming through the cooling intakes and blown out of the cooling outlet after being circulated over the internal heat exchanger, and
thermostatic control means to be engaged to maintain the interior of chassis (12 in figure 2) at a setting temperature, wherein it is implicitly disclosed that control means are in communication with the cooling unit and the fan.
Feagin does not teach that a communication module is configured to transmit parameters of the environmental control unit to a computing device through wireless communication.
However, Miros discloses a portable refrigeration system (Figure 1a) including a microcontroller and control input panel which are in electrical communication with an on-board communication module having a GPS receiver (Figure 6), wherein the communication module is configured to send parameters of the portable refrigeration unit to a computing device such as a remote computer and a runner computer (Lines 1-9 in Paragraph 75 and Lines 1-5 in Paragraph 76), and the controller is configured to provide a current location (Line 8 in Paragraph 75) and a desired location (Lines 3-6 in Paragraph 84) of the system (Lines 8-12 in Paragraph 58), to monitor an internal temperature of an internal space, and to control a thermoelectric cooler per the current location, the desired location, and the internal temperature of the portable refrigeration system (Lines 6-13 in Paragraph 20 and Lines 1-11 in Paragraph 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feagin’s thermostatic control means and to add Miros’s communication module to Feagin’s cooling module according to Miros’s teaching for the purpose of letting the communication module send parameters to a computing device via wireless communication, wherein the controller is configured to provide a current location and a desired location of the system, to monitor an internal temperature of the internal space of the transporter, and to control the thermoelectric cooling unit based on the current location, the desired location, and the internal temperature of the transporter.
Regarding claim 10, Feagin discloses a refrigerated transporter comprising a battery (16 in Figure 2) configured to power the cooling module.
Regarding claim 12, Feagin discloses that a vehicle battery can be the power source (Lines 63-66 in Column 4).
Regarding claim 13, Miros discloses a portable refrigeration unit comprising a communication module and a controller, wherein the controller is in communication with a computing device such as a remote computer and a runner computer (Lines 1-9 in Paragraph 75 and Lines 1-5 in Paragraph 76). Miros also discloses that the controller controls the thermoelectric module, a resistive heater, and the fan (Paragraph 60).
Regarding claim 14, Miros discloses a portable refrigeration unit including a location sensor and one or more thermometers which measure the ambient temperature outside of the unit and the internal temperature inside of the internal space (Lines 2-4 in Paragraph 10). 
Regarding claim 16, Miros discloses that a graphical user interface screen is disposed on top of the assembly (Lines 24-26 in Paragraph 40). Miros also discloses that the user interface is configured to receive input of a setting temperature, a maximum temperature, and a minimum temperature for the cooling module, respectively (Lines 3-4 in Paragraph 64 and Lines 10-12 in Paragraphs 79).
Regarding claim 17, Miros discloses that a graphical user interface screen is disposed on top of the assembly (Lines 24-26 in Paragraph 40). Miros also discloses that the display can be or have a map display, screen or page, and the map display shows parameters on a map (Lines 2-7 in Paragraph 84), and a computing device is able to display parameters through the user interface since the controller is in communication with the computing device.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feagin (US 6,354,104) in view of Miros et al. (US 20190003757) [Miros] and further in view of Shimada et al. (US 5,256,907) [Shimada].
Regarding claims 3 and 11, Shimada discloses that a flywheel generator can be a power source for the cooling module and the refrigerated transporter, respectively (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feagin in view of Miros’s cooling module and Feagin in view of Miros’s refrigerated transporter, respectively to let a flywheel generator be the power source. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feagin (US 6,354,104) in view of Miros et al. (US 20190003757) [Miros] and further in view of Jafa et al. (US 20160209111) [Jafa].
Regarding claims 7 and 15, Feagin discloses a refrigerated transporter comprising a chassis (12 in figure 1), wherein the chassis consists more than one compartment (22, 24, and 30 in Figure 1). 
Feagin in view of Miros fails to teach that the cooling module includes at least one thermoelectric device for each compartment.
However, Jafa discloses that “one or more thermoelectric coolers may be affixed to cup holder to provide for cooling of the cup holder (Lines 1-3 in Paragraph).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feagin in view of Miros’s cooling module and to include at least one thermoelectric device within the cooling module for each compartment of the chassis according to Jafa’s teaching for the purpose of independent control of each compartment to reflect a difference of an optimum storage temperature depending on the kind of stored item.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        

 /LEN TRAN/ Supervisory Patent Examiner, Art Unit 3763